Ar2 session DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendments filed on July 24, 2021, and the claims 1-8, 10-18, 21-29, 31-38 are pending for examination. 
Claims: 9, 19, 30 (canceled).
Claims: 36-38 (new)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2021 has been entered.

Response to Arguments

Applicant’s amendment/arguments filed on July 24, 2021, with regards to rejection of claim 1-8, 10-18, 21-29, 31-35 have been fully considered, and they are found to be persuasive. 
In Applicant’s remarks, on pages 9-12, Applicant argues that Visser does not teach “a network monitor, wherein the network monitor interprets a network notification of an 
In response to the applicant’s arguments, a new ground of rejection is applied over Butler (US 2015/0113164A1), in view of in view of Scofield (US 7,797,421B1),

Claim Objections
Claims 1-8, 10-18, 21-29, 31-38 are objected to because of the following informalities:  
Claim 1 line 17, the following limitation, “receiving the notification of the communication session”. The claim only recites “the notification”, it should be “the network notification”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-16, 18, 20-26, 28-29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2015/0113164A1), in view of in view of Scofield (US 7,797,421B1),
Regarding claim 1,
Butler teaches, a communication connection represent or for constructing a representation of a communication flow within an entity, the communication connection represent or comprising (see fig. 1, and abstract): 
a network monitor, wherein the network monitor for interpreting a network notification of an initiated communication session associated with the entity (see para [0033] line 1-6 and para [0034] line 3-6, performance data/quality metrics are monitored based on the notification, communication service acts as a monitoring service.), the communication session comprising an Internet protocol (IP) address of an initiating device, routing information, and an at least one session type (see para [0066] line 5-8, communicate attributes to the communication session, such as Source and Destination IP addresses, Session type, codec, routing information/table, etc.)
an activity detail collector wherein the activity detail collector for collecting, collects and stores in a database an at least one activity detail for the communication session, the at least one activity detail comprising the IP address of the initiating device, the at least one session type, an IP address of a destination device, a session duration, and a time stamp, and a frequency of an at least one term used within the communication session (see para [0066] line 5-8 & para [0067] Dialogue event is an activity which has communication data, and the data is stored in the database. the communication session comprising; Source and Destination IP addresses, Port numbers, Session type, codec, routing information.)
Butler fails to teach,
an evaluator for assessing the at least one activity detail, wherein the evaluator applies a set of weighted values stored at the evaluator to the activity detail.
a constructor, wherein the constructor for aggregating the assessed at least one activity detail into a representation comprising a connection graph; and 
a controller wherein the controller: 
receiving the notification of the communication session; and transmitting the constructed connection graph via the network to a display device.  
In analogous art, Scofield teaches, 
an evaluator for assessing the at least one activity detail, wherein the evaluator applies a set of weighted values stored at the evaluator to the activity detail (see col. 14 line 28-32, The resulting weight may then be stored (block 504). For example, a weight corresponding to a given URI maybe stored in a table, record or other data structure associated with that URI.)
a constructor, wherein the constructor for aggregating the assessed at least one activity detail into a representation comprising a connection graph (see fig. 15(1502), and col. 36 line 25-34, optimal aggregating paths/link/distance refer as a activity, and that represent as a connection graph see also fig. 19 (col. 42, line 47-54.); and 
a controller wherein the controller: 
receiving the notification of the communication session (see col. 38 line 20-24, receive information identifying one or more aggregate paths that satisfy the request, which may include URI, tag or other information identifying the content sources 310 included in the paths as well as the ordered relationship among them.); and transmitting the constructed connection graph via the network to a display device (see col. 39 line 12-29, navigating path showing/displaying content to the user devices).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Butler with transmitting the constructed connection graph via the network to a display device of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).

Regarding claim 2,
Butler and Scofield teach claim 1,
Butler fails to teach, wherein the set of weighted values is set by an entity network administrator based on an entity profile.
Scofield further teaches, wherein the set of weighted values is set by an entity network administrator based on an entity profile (see col. 53 line 63-67, the term "weight" is used, it is intended that this term encompass any suitable indication, including weight, measure, rating or other value or set of values, that may be derived from reported adverse content events).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Butler with transmitting the constructed connection graph via the network to a 

Regarding claim 3 and 4,
Butler and Scofield teach claim 1,
Butler further teaches, wherein the set of weighted values comprises weights for at least one of (abstract): 
an at least one connection type an at least one strength of a connection an at least one secondary connection, or a predetermined organization chart for the entity (see para [0043] wireless a single connection.)  

Regarding claim 5,
Butler and Scofield teach claim 1,
Scofield further teaches, wherein the set of weighted values is dynamic based on a network criteria (see para [0101] 0.5 is set as an information initial value about the weight so that the value is changed (i.e. dynamic) depending on the possibility of the subsequent frame transfer and the presence/absence of the detection of a loop.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Butler with the set of weighted values is dynamic based on a network criteria of Scofield. A person of ordinary skill in the art would have been motivated to do this to 
Regarding claim 7,
Butler and Scofield teach claim 1,
Scofield further teaches, wherein the network monitor observes a limited network for interpreting the notification of the communication session, wherein the limited network comprises a network accessible only by the entity (see col. 26 line 10-12, content interest data may be dynamically displayed by a host100 as a web page directly accessible by a user via browser 1000.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Butler with the limited network comprises a network accessible only by the entity of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).

Regarding claim 8,
Butler and Scofield teach claim 1,
Scofield further teaches, wherein the network monitor observes all available networks for interpreting the notification of the communication session, wherein all available networks comprise a plurality of networks accessible by the entity and at least one external party (see col. 30 line 29-33, content sources accessible via different types of client applications. For example, a user may navigate a reference from an email content source, which may be displayed via an email client, to a web page content source displayed via a browser 1000 distinct from the email client.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Butler with networks comprise a plurality of networks accessible by the entity and at least one external party of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).

Regarding claim 10,
Butler and Scofield teach claim 1,
Butler further teaches, wherein the at least one activity detail further comprises a record of at least one document exchanged (see para [0081] a quality service record is created and maintained by the RCP. If the session is being monitored by multiple RCPs.)

Regarding claim 11,
Butler and Scofield teach claim 1,
Butler fails to teach, wherein the at least one activity detail further comprises a purpose of the communication session.  
 Scofield further teaches, wherein the at least one activity detail further comprises a purpose of the communication session (col. 9 line 9-17, IA system 130 may store each traffic report received from a host 100 as an individual data record, while in other embodiments IA system 130 may be configured to aggregate or consolidate traffic records in various ways (i.e. it is a communication.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Butler with wherein the at least one activity detail further comprises a purpose of the communication session of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).

Regarding claim 12,
Butler teaches, a system for constructing a representation of a communication flow within an entity, the system comprising (see fig. 1 and abstract): an entity network (see para [0010]; at least one first asset operably connected to the entity network (see para [0010]) 
at least one second asset operably connected to the entity network a display device (see para [0029]); and  TITLE:SOCIAL MERIC CONNECTION RIEPREEN'1 OR, 8xSYI tM, AND MThi nuD INVENTOR: GALCHENKO, SERGEY, ET. AL. FILING DATE: July 24, 2018ATTY FILE No.: 4820-8453-9723, v. 1 at least one communication connection representor for constructing the communication flow between the at least one first asset and the at least one second asset via the entity network, the communication connection representor comprising (see para [0029]):
The rest of witch of claim 12 recites all the same elements of claim 1, therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.

Regarding claim 33,
Butler and Scofield teach claim 1,

wherein the at least one activity detail further comprises a communication session type, a starting time of the communication session, and an identification of the computing device initiating the communication session (See para [0040] a communication session, such as the start, update, and end of a communication session.)

Claim 13 recites all the same elements of claim 2, except but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 3, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 4, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 5, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 16.
Claim 18 recites all the same elements of claim 7, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 18
Claim 20 recites all the same elements of claim 9, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 20.
Claim 21 recites all the same elements of claim 10, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 21.
Claim 22 recites all the same elements of claim 1, but method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 22.
Claim 23 recites all the same elements of claim 2, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 23.
Claim 24 recites all the same elements of claim 3, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 24.
Claim 25 recites all the same elements of claim 4, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 25.
Claim 26 recites all the same elements of claim 5, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 26
Claim 28 recites all the same elements of claim 7, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 28.
Claim 29 recites all the same elements of claim 8, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 29.
Claim 31 recites all the same elements of claim 10, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 31.
Claim 32 recites all the same elements of claim 11, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 32.
Claim 34 recites all the same elements of claim 33, but a system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claim 34.
Claim 35 recites all the same elements of claim 33, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claim 35.

Claims 6, 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2015/0113164A1), in view of in view of Scofield (US 7,797,421B1), and in further view of Gross (US2016/0360382 A1).
Regarding claim 6,

Butler and Scofield fail to teach, wherein the set of weighted values is static.  

In analogous art, Gross teaches, wherein the set of weighted values is static (see para [2064] calculating a score for the data signal 38_110 and adjusting the score in accordance with a fixed weight that is associated with the data signal 38_110. )
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Butler with Scofield further with wherein the set of weighted values is static. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data from one node to another node (Gross: [0009])
Claim 17 recites all the same elements of claim 6, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 17.
Claim 27 recites all the same elements of claim 6, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 27.

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2015/0113164A1), in view of in view of Scofield (US 7,797,421B1), and further in view of Yadav (US2016/0080502 A1).

Regarding claim 36,
Butler and Scofield teach claim 1,

In analogous art, Yadov teaches, 
wherein the at least one activity detail further comprises a purpose of the communication session (see para [0223] data collection is an activity), whereby the purpose of the communication session is determined by discovering a pattern associated with the at least one term used within the communication session (see para [0225] aggregate data and apply pattern) and the frequency of the at least one term used within the communication session (see para [0081] predict the frequency of one or more application sessions.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Butler with Scofield further with a pattern associated with the at least one term used within the communication session of Yadav. A person of ordinary skill in the art would have been motivated to do this to determine the nature of communication session (Yadov: [0011])

Claim 37 recites all the same elements of claim 36, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 36 applies equally as well to claim 37
Claim 38 recites all the same elements of claim 36, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 36 applies equally as well to claim 38.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Date: 12/10/2021.
/Sm Islam/
Examiner, Art Unit 2457


/RAMY M OSMAN/Primary Examiner, Art Unit 2457